Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Russell Romeo on May 23, 2022.
In the claims: 
Claim 34:  in claim 34, after “selected from” INSERT: - - the group consisting of - -.

DETAILED ACTION
	This Office Action is responsive to the amendment filed 5/17/2022 that amended claims 5-6, 9, 13, 39, and 42.
	Claims 5-6, 9, 12-14, 19, 34, 39 and 42-43 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) dated 5/2/2022 and 5/17/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
REJECTIONS WITHDRAWN
The rejection of claims of claims 4 and 8 under 35 U.S.C. § 112 is moot in light of the cancellations of these claims.
The rejection of claims 1, 34 and 43 under 35 U.S.C. § 102(a)(2) over WO 2019/246455 to Jones (PTO-892) is moot in light of the cancellation of claim 1.
The rejection of claims 1, 3, 12-14, 19, 34 and 43 under 35 U.S.C. § 103 over
WO 2019/246455 to Jones (PTO-892) is moot in light of the cancellation of claims 1 and 3.
Allowable Subject Matter
Claims 5-6, 9, 12-14, 19, 34, 39, and 42-43 are allowable.  The examiner has conducted a search and has not found relevant prior art that would meet the claims’ limitations.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The instantly claimed compounds of formula (IIc) and (IIIb) are novel and non-obvious over the prior art.
The closest prior art is WO 2019/246455 to Jones of record. While Jones ‘455 teaches phenylalanine derivatives for use as integrin inhibitors, such as 
    PNG
    media_image1.png
    219
    344
    media_image1.png
    Greyscale
, Jones ‘455 does not specifically teach compounds of instantly claimed formulas (IIc) and (IIIb) wherein the  
    PNG
    media_image2.png
    55
    59
    media_image2.png
    Greyscale
 of formulas (IIc) and (IIIb) are attached to a 
    PNG
    media_image3.png
    41
    36
    media_image3.png
    Greyscale
ring or a trifluoromethyl-C3 alkyl-amine chain.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.  
Conclusion
In view of the examiner’s amendment above and the amendment filed 5/17/2022, claims 5-6, 9, 12-14, 19, 34, 39, and 42-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622        

/ANA Z MURESAN/Primary Examiner, Art Unit 1622